DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art of record, Zhou et al. (CN 206470160), Xiong et al. (CN 203241300) and Seeq et al. (US 2011/0107844), fail to specifically teach the invention as claimed. The specific limitation of a soft rock shear rheological test system with simulation of coupled rainfall seepage and blasting vibrations, which is at least provided with a loading device and a upper and lower shear box; wherein, the lower shear box is fixed below a sliding rolling barriers, the sliding rolling barriers is connected to upper and lower layers of a sliding plate in independent claim 1 when combined with the limitations of two layers of sliding plate are equipped with a ball hole for placing the ball, a machine frame cross beam is fixed with a rail mounting frame, the rail mounting frame is provided with a moving track, a middle beam frame is provided with an opening, a normal loading cylinder passes through an opening, the rectangular hole in the sliding rolling bar is connected with the lower shear box  also in independent claim 1 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1-7. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Seeq discloses a triaxial cell for testing geomaterials on specimens. The triaxial cell has at least one piston for subjecting a specimen to stress directed along the longitudinal axis of the specimen. Hydraulic means are provided for subjecting the lateral wall of the specimen to a stress, under the pressure of a fluid. The cell has at least one sealed test chamber-in which the specimen is placed, and a circuit for the controlled pressurization of said test chamber with a fluid, called the pressurizing fluid, and for the controlled draining of said fluid therefrom.
Xiong discloses a rock compression-shear rheology testing machine, comprising a main machine frame, the main machine frame is provided with a vertical loading system and horizontal loading system, providing oil to the vertical loading system and horizontal loading system is composed of servo hydraulic system controlled by computer.
Xiong discloses a rock drawing ring shearing-seepage coupling rheological tester, comprising a base, a lower shear box, first and second frame, an axial loading system, a torque loading system. the pressure control structure and a deformation detection structure, first frame fixed on the base, a second frame fixed on the first frame; the lower shear box fixed on the base; the upper shear box and the lower shear box are set oppositely and respectively provided with an annular upper sample groove and lower annular sample groove.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855